—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Liquor Authority, dated July 11, 1977, which denied petitioner’s application for an off-premises beer license, the appeal is from a judgment of *653the Supreme Court, Nassau County, entered March 27, 1978, which (1) granted the petition, (2) annulled the determination and (3) directed that the license be issued. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Burke at Special Term. Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.